Opinion issued September 22, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00761-CV
———————————
In re Caroll Salley, Relator

 

 
On Appeal from the 151st District Court
Harris County, Texas

Trial Court Case No. 2009-13508
 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, relator, Carroll Salley, challenges the trial
court’s interlocutory summary judgment declaring that the Texas Education
Agency, pursuant to Title 19, Part 2 of the Texas Administrative Code, and not
the Texas Nonprofit Corporation Act,[1]
governs the Association for the Development of Academic Excellence’s board of
directors, permanently enjoining Salley and others from, among other things,
participating as board members, and declaring certain prior actions undertaken
by a purported quorum of the board void ab initio.[2]  
          We deny the petition for writ of mandamus.  
                                                PER
CURIAM
 
 
Panel
consists of Chief Justice Radack and Justices Bland and Huddle.
 




[1]  Tex. Bus. Org. Code Ann.
§§  22.001–22.409 (West 2010).


[2]
          The underlying case is Association for the Development of Academic
Excellence, Inc., d/b/a Girls and Boys Preparatory Academy, No. 2009-13508,
in the 151st District Court of Harris County, Texas, the Honorable Mike
Engelhart presiding.